DETAILED ACTION

This is the initial Office action based on the application filed September 11, 2020.
Claims 1-42 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 10/22/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7 and 22-28 are directed to a machine-readable medium.  A machine readable medium, when interpreted broadly, includes signals or carrier waves which are non-statutory subject matter.  Specification paragraph 711 discusses machine-readable or computer-readable media and gives an example of a non-transitory machine-readable storage medium, but this example is non-limiting.  It is suggested to recite “non-transitory machine-readable medium” to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11, 12, 15, 16, 18, 21-25, 29, 30, 31, 33, 35-37, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi  (Building an Accelerated 5G CloudRAN at the Edge) [cited by Applicant]. 

Regarding claim 1, Joshi discloses:
perform a plurality of fifth generation (5G) new radio operations based at least in part on an API call to perform the plurality of 5G new radio operations (see at least Aerial SDK functional blocks in figure 2; Aerial SDK, “the cuVNF SDK (CUDA-based VNFs) provides networking libraries and features to optimize packet placement and data transmission and reception, to and from the GPU memory; E2E System, “The Aerial SDK is the world’s first GPU-based, software-defined virtualized RAN. Inline acceleration reduces latency by streamlining packet movement within the ZGPU. Aerial 5G cuBB (CUDA Baseband) performs physical layer signal processing and provides transport packets to the third-party L2+ stack”); and 
provide a result of performing the plurality of 5G new radio operations to a network interface to be transmitted (see at least Aerial SDK functional bloacks in figure 2; E2E System, “Aerial 5G cuBB (CUDA Baseband) performs physical layer signal processing and provides transport packets to the third-party L2+ stack. The L2+ stack performs the MAC, RLC, and PDCP functionality that interface to the core network”)

Claims 8 and 15 are of similar scope and are rejected for the same reasons as claim 1.

Regarding claim 2, the rejection of claim 1 is incorporated, and Joshi further discloses:
wherein the API to at least perform the plurality of 5G new radio operations based at least in part on the API call to perform the plurality of 5G new radio operations and provide the result of performing the plurality of 5G new radio operations to the network interface to be transmitted include instructions, which if performed by the one or more processors, cause the one or more processors to at least: receive the API call and data to perform the plurality of 5G new radio operations on one or more hardware accelerators; perform the plurality of 5G new radio operations on the one or more hardware accelerators in connection with the data; and provide the result of performing the plurality of 5G new radio operations from the one or more hardware accelerators to the network interface (see at least figure 3, hardware accelerators)

Claims 9, 16, 23, 30, and 37 are of similar scope and are rejected for the same reasons as claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations are performed on one or more graphics processing units (see at least Aerial SDK, GPU)

Regarding claim 7, the rejection of claim 1 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations comprise one or more operations of a downlink physical layer pipeline (see at least figure 2)

Regarding claim 11, the rejection of claim 8 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations comprise operations of one or more containerized network functions (see at least I/O Communication)

Claim 39 is of similar scope and are rejected for the same reasons as claim 11.

Regarding claim 12, the rejection of claim 8 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations are performed sequentially (see at least figure 2)

Regarding claim 18, the rejection of claim 15 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations are performed on one or more application-specific integrated circuits (see at least I/O Commnuication, SmartNICs are ASIC based)

Regarding claim 21, the rejection of claim 15 is incorporated, and Joshi further discloses:
wherein the result of performing the plurality of 5G new radio operations is transmitted through at least a fronthaul interface and one or more remote radio units (see at least figure 2)

Claim 35 is of similar scope and are rejected for the same reasons as claim 21.

Regarding claim 22, Joshi discloses:
perform a plurality of fifth generation (5G) new radio operations based at least in part on an API call to perform the plurality of 5G new radio operations and data from a network interface (see at least Aerial SDK functional blocks in figure 2; Aerial SDK, “the cuVNF SDK (CUDA-based VNFs) provides networking libraries and features to optimize packet placement and data transmission and reception, to and from the GPU memory; E2E System, “The Aerial SDK is the world’s first GPU-based, software-defined virtualized RAN. Inline acceleration reduces latency by streamlining packet movement within the ZGPU. Aerial 5G cuBB (CUDA Baseband) performs physical layer signal processing and provides transport packets to the third-party L2+ stack”; figure 3 and section 1, “A 5G, cloud-natice, radio access network (CloudRAN) is a software-defined compuing architecture that brings real0time, high0bandwidh, law-latency access to 5G communications. CloudRANs are ideal for both centralized and distributed RAN architectures.” The Aerial SDK operates in a cloud environment, so utilizing data from a network interface is inherent.); and 
provide a result of performing the plurality of 5G new radio operations (see at least Aerial SDK functional bloacks in figure 2; E2E System, “Aerial 5G cuBB (CUDA Baseband) performs physical layer signal processing and provides transport packets to the third-party L2+ stack. The L2+ stack performs the MAC, RLC, and PDCP functionality that interface to the core network”)

Claims 29 and 36 are of similar scope and are rejected for the same reasons as claim 22.

Regarding claim 24, the rejection of claim 22 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations are performed in parallel (see at least E2E System)

Claim 41 is of similar scope and are rejected for the same reasons as claim 24.

Regarding claim 25, the rejection of claim 22 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations comprise one or more operations of an uplink physical layer pipeline (see at least figure 2)

Regarding claim 31, the rejection of claim 29 is incorporated, and Joshi further discloses:
wherein the plurality of 5G new radio operations comprise operations of one or more virtual network functions (see at least Aerial SDK)

Regarding claim 33, the rejection of claim 29 is incorporated, and Joshi further discloses:
wherein the API supports at least a look-aside acceleration model and an inline acceleration model (see at least E2E system)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 13, 14, 17, 19, 20, 26-28, 32, 34, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi  (Building an Accelerated 5G CloudRAN at the Edge), in view of Khronos  (The OpenCL Specification), and further in view of Aziz (US 2019/0082040).

Regarding claim 3, the rejection of claim 1 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function to discover information about available physical devices and their properties (see at least page 41, discover OpenCL devices and their capabilities)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi by adapting the teachings of Khronos to include the use of OpenCL.  The combination allows for commands to be sent through a defined API to hardware accelerators to allow high data throughput and low latency requirements of the 5G standards (Aziz ¶27, 60, and 61).  

Regarding claim 4, the rejection of claim 1 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function to initialize a context data structure, wherein the context data structure comprises a memory space for one or more data objects indicating information about the plurality of 5G new radio operations (see at least page 41, create contexts for OpenCL devices; page 66, section 4.4 Contexts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 5, the rejection of claim 4 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the one or more data objects comprise at least: a device data object; a cell data object; and a task data object (see at least page 41, create contexts for OpenCL devices; page 66, section 4.4 Contexts, page 67, contexts are used to manage objects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 10, the rejection of claim 8 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function that destroys a data object within a context data structure (see at least page 69, release objects attached to a context)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 13, the rejection of claim 8 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function that enqueues the plurality of 5G new radio operations to be performed (see at least page 5, enqueue API call)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 14, the rejection of claim 8 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
the API comprises an API function that dequeues the plurality of 5G new radio operations after the plurality of 5G new radio operations have been performed (see at least page 127, removing work items for processing from the queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 17, the rejection of claim 15 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein one or more parameters of the API call are utilized to determine how to perform the plurality of 5G new radio operations (see at least page 119, callback function with parameters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 19, the rejection of claim 17 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the one or more parameters comprise a context pointer parameter and a slot command parameter (see at least page 119, callback function with pointer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 20, the rejection of claim 15 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein each 5G new radio operation of the plurality of 5G new radio operations is associated with a priority value (see at least page 23, section 3.2.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 26, the rejection of claim 22 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function that creates a data object within a context data structure (see at least page 41, create contexts for OpenCL devices; page 66, section 4.4 Contexts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 27, the rejection of claim 22 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function that gets status and attributes of a data object within a context data structure (see at least page 139, section 5.8.1, program objects within a context)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 28, the rejection of claim 22 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the API comprises an API function that sets a state of a data object within a context data structure (see at least page 139, section 5.8.1, program objects within a context)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 32, the rejection of claim 29 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein a first portion of the plurality of 5G new radio operations is performed on a first set of hardware accelerators and a second portion of the plurality of 5G new radio operations is performed on a second set of hardware accelerators (see at least page 19, coordinate command execution between one or more devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 34, the rejection of claim 29 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
where the API comprises an API function that checks a status of performing the plurality of 5G new radio operations (see at least page 8, event object status of operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 38, the rejection of claim 36 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein performing the plurality of 5G new radio operations is based at least in part on one or more parameters of the API call (see at least page 6, command; page 19, command prereqs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 40, the rejection of claim 38 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the one or more parameters encode the plurality of 5G new radio operations (see at least page 41, section 3.4.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Regarding claim 42, the rejection of claim 36 is incorporated.  However Joshi does not explicitly disclose, but Khronos discloses:
wherein the plurality of 5G new radio operations are performed in an order indicated by the API call (see at least page 6, command-queue, in-order or out-of-order execution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi, Khronos, and Aziz for the reasons listed above.

Examiner’s Note
Several other art references disclose at least the independent claims.  See  Network Functions Virtualization, abstract, figures 1-4, and section 4.  See Aziz paragraphs 44, 46, and 61.  See also Civerchia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194